DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner's statement of reasons for allowance: 
The Prior Art of record fail to teach, or suggest any obvious combination of the limitations discussed in the previous Office Action, and further comprising the limitations of (With respect to claim 1) for each of the unit coils, the number of turns of the first sub-coil of the unit coil is set to be greater than the number of turns of the second sub-coil of the unit coil, 25each of the pole cores has an opposite pair of circumferential side surfaces, each of the circumferential side surfaces being stepped at a position in26 the height direction of the pole core to have a recess formed therein, the position corresponding to a boundary between the first and second sub-coils of the corresponding unit coil in the stacking direction, the recess being circumferentially recessed toward a center of the pole core and positioned in the 5height direction of the pole core on the side of the first sub-coil of the corresponding unit coil, and in the recess, there is received at least part of an innermost coil side of the first sub-coil of the corresponding unit coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837